Judge Phillips
dissenting.
In my opinion the trial judge erred in not finding that respondent was in exclusive possession of the property involved after the divorce and in giving him credit for the payments he made on the mortgage debts and property taxes while enjoying such possession. The uncontroverted facts are these: The Halls are divorced and after the decree was obtained Mrs. Hall became the wife of another man; the real property involved consists of a small three bedroom house that the Halls could not live harmoniously in while they were married; since the divorce respondent, along with the parties’ grown son, has lived in the house continuously and petitioner has not lived in it or used the personal property at all. These salient facts are certainly evidence that respondent’s possession of the house and personal property was exclusive; and in my view they lead to that conclusion as a matter of law. For the central purpose of our law is to promote civil order and domestic tranquility; the law of tenancy in common, no less than other law, is based on reason and experience; and it is contrary to all reason and human experience to suppose that an estranged and divorced couple, either by themselves or joined by the new spouse of one of them, can tranquilly occupy one little dwelling house and use its furnishings together. Under the circumstances respondent’s possession was exclusive in both the practical and technical sense; and since his payments were ap*469parently less than the occupancy and use of the property were worth, the credit allowed him was contrary to both equity and law. There was also evidence, though disputed, that respondent had the locks on the doors to the house changed, striking proof, I would think if more were needed, of his exclusive possession.